Exhibit 10.4
 
AMENDMENT AGREEMENT NO. 1
 
This AMENDMENT AGREEMENT (this “Agreement”), dated as of July 9, 2014, is by and
between BOLDFACE Group, Inc., a Nevada corporation (the “Company”), and Hillair
Capital Investments L.P. (“Hillair”).  Defined terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Securities
Purchase Agreement, dated as of July 3, 2014 (the “Purchase Agreement”), between
the Company and Hillair.
 
WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
July 3, 2014, between the Company and Hillair (the “SPA”), the Company issued to
Hillair that certain 8% Original Issue Discount Senior Secured Convertible
Debenture due July 1, 2015 in the original principal amount of $281,120 (the
“Debentures”) and Common Stock Purchase Warrant to purchase up to 1,434,286
shares of Common Stock (the “Warrant”);
 
WHEREAS, the Debenture is guaranteed pursuant to that certain Subsidiary
Guarantee, dated as of July 3, 2014 and granted by the Subsidiaries (“Subsidiary
Guarantee”) and the obligations of the Company and the Subsidiaries is secured
by all of the assets of the Company and the Subsidiaries pursuant to that
certain Security Agreement, dated as of July 3, 2014 (the “Security Agreement”);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Hillair agree to amend the SPA
to increase the Subscription Amount under the SPA by $32,686.73 and thereby
increase the aggregate Principal Amount of the Debenture to $317,729.14 and
increase the aggregate number of shares of Common Stock underlying the Warrants
by 186,781 to 1,621,067.  As such, it is hereby acknowledged, agreed and
understood that the Obligations of the Company and the Subsidiaries, as amended
hereunder, are guaranteed pursuant to the Subsidiary Guarantee and secured by
all the assets of the Company and the Subsidiaries pursuant to the Security
Agreement.  The closing of such additional Subscription Amount shall occur as
soon as practical hereunder, subject to the closing conditions set forth in the
SPA, and the Company shall issue one certificate representing the Debenture and
one certificate representing the Warrant issued and issuable hereunder.
 
1.         Representations and Warranties of Company.  The Company hereby makes
the representations and warranties set forth below as of the date of its
execution of this Agreement.
 
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith.  The Shares are duly authorized
and, when issued in accordance herewith, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens, other than any restrictions
on transfer pursuant to the Securities Act. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company in connection with, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other understanding to which such Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except in the case of each of clause (ii) and (iii), such as could not
have or reasonably be expected to result in a Material Adverse Effect.

 
(c)           Survival and Bring Down of Representations and Warranties.  All of
the Company's representations and warranties contained in this Agreement shall
survive the execution, delivery and acceptance of this Agreement by the parties
hereto.  The Company expressly reaffirms that each of the representations and
warranties set forth in the SPAs (as supplemented or qualified by the
disclosures in any disclosure schedule to the Purchase Agreement), continues to
be true, accurate and complete in all material respects as of the date hereof
(except as such representations and warrants are modified as set forth in the
disclosure schedules attached to the Purchase Agreement, and except for any
representation and warranty made as of a certain date, in which case such
representation and warranty shall be true, accurate and complete as of such
date), and the Company hereby remakes and incorporates herein by reference each
such representation and warranty (as qualified by the disclosure schedules
attached to the Purchase Agreement) as though made on the date of this
Agreement.

 
(d)           Use of Proceeds.  The proceeds shall be used as follows:

 

         



 
2

--------------------------------------------------------------------------------

 
 
2.         Representations and Warranties of Hillair.  Hillair is an “accredited
investor” as such term is defined in Rule 501(a) under the Securities Act and
Hillair is able to bear the economic risk of an investment in the Securities.
Hillair represents and warrants that the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on its behalf and this
Agreement has been duly executed and delivered by it and constitutes the valid
and binding obligation of it, enforceable against it in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 
3.         Fees and Expenses.  The Company agrees to reimburse Hillair for its
legal fees and expenses in connection herewith.  Except as expressly set forth
herein, each party shall pay the fees and expenses of its advisors, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 
4.         Effect on Transaction Documents.  Except as specifically modified
herein, all of the terms, provisions and conditions of the Transaction Documents
shall remain in full force and effect and the rights and obligations of the
parties with respect thereto shall, except as specifically provided herein, be
unaffected by this Agreement and shall continue as provided in such documents
and shall not be in any way changed, modified or superseded by the terms set
forth herein.

 
5.         Execution and Counterparts.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 
6.         Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and
Hillair.

 
7.         Governing Law.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.
 
[Remainder of Page is Intentionally Blank]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their proper and duly authorized officers as of the day and
year first above written.
 

 
BOLDFACE GROUP, INC.
         
 
By:
        Name:       Title:  

 

 
HILLAIR CAPITAL INVESTMENTS, L.P.
           
By:
        Name:       Title:  

 
 
 4

--------------------------------------------------------------------------------